Citation Nr: 0708348	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  02-11 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to special monthly pension based upon the need 
for aid and attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that denied the above claim.

In March 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In July 2003, the RO denied service connection for a low back 
disorder, a right foot disorder, and a psychiatric disorder, 
to include post traumatic stress disorder, and entitlement to 
a temporary total rating under 38 C.F.R. § 4.30.  See Letter 
from the RO to the veteran, dated August 1, 2003.  The 
veteran submitted a notice of disagreement in August 2003.  A 
statement of the case was issued on March 4, 2004.  The 
veteran's VA Form 9, received on May 1, 2005, was not timely; 
therefore, these claims are not properly before the Board on 
appeal.  See 38 C.F.R. §§ 20.200, 20.302 (2006).  The veteran 
acknowledged at his hearing in March 2006 that he had not 
presented the "paperwork" on these claims.  However, it 
appears that he was attempting to reopen the claims, and they 
are referred to the RO for appropriate action.    


FINDINGS OF FACT

1.  The veteran is not blind or in a nursing home and, 
despite his disabilities, he is able and competent to perform 
his activities of daily living without aid and attendance 
from another person.

2.  The veteran does not have a single disability rated 100 
percent.

3.  The veteran is not substantially confined to his dwelling 
and immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension based on a need for 
regular aid and attendance or on being housebound have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in July 2005.  The veteran was told of 
the requirements to successfully establish entitlement to 
special monthly pension, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the July 2005 
notice letter was subsequently considered by the RO in the 
March 2006 supplemental statement of the case.  Accordingly, 
there is no indication that the outcome of the case would 
have been different had the veteran received pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim for entitlement to special monthly 
pension was denied by the RO and is also being denied by the 
Board, as discussed herein, there is no potential effective 
date or disability rating issue that would warrant additional 
notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  However, in the March 
2006 supplemental statement of the case, the RO did notify 
the veteran that if compensation was granted, a disability 
rating and an effective date would be assigned.  In the usual 
course of events, VA would readjudicate the pending claim 
after providing such notice.  The fact that this did not 
occur in this case, however, is harmless error since such 
notice was not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's post-service treatment records, has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in June 2002, April 2003, July 2003, and January 
2006.  The duty to notify and assist having been met by the 
RO to the extent possible, the Board turns to the analysis of 
the veteran's claim on the merits.


II.  Special monthly pension

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A veteran of a period of war who is permanently and totally 
disabled and who is in need of regular aid and attendance or 
is housebound is entitled to a higher amount of pension.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  The veteran is in 
receipt of VA nonservice-connected pension benefits, based on 
the following disabilities: depression, rated at 50 percent, 
and posterior disk bulge L4-5 with foraminal stenosis and 
foraminal stenosis L5-S1, rated at 40 percent.  The veteran 
contends that he is entitled to special monthly pension due 
to the severity of his disabilities.

In order to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, the veteran 
must be a patient in a nursing home on account of mental or 
physical incapacity; or be blind or so nearly blind as to 
have corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for regular aid and attendance 
of another person.  38 U.S.C.A. § 1502, 1521; 38 C.F.R. § 
3.351.

According to a January 2004 VA treatment record, the veteran 
lives at home alone.  There is no evidence of record that he 
has any impaired vision.  On a VA examination in January 
2006, the veteran's eye had no icterus, extraocular muscle 
movements were intact, and pupils were round and reactive to 
light.  Thus, as he is not in a nursing home or blind or 
nearly blind, it must be determined whether the veteran has a 
factual need for regular aid and attendance of another 
person.

Determinations as to factual need for aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable, frequent need to adjust prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care and assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made; the particular 
personal functions, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole, and the need for aid and attendance must only be 
regular, not constant.  Id.  For a favorable rating, at a 
minimum, one of the enumerated factors must be present.  
Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).

A VA podiatrist in December 2001 stated that the veteran 
would be unable to care for his activities of daily living 
for a period of three months following an upcoming foot 
surgery on December 26, 2001.  Another VA podiatrist also 
indicated that the veteran was not able to carry out his 
"normal acitivities" because he needed crutches or a 
wheelchair following surgery from December 2001 to March 
2002.  However, it was reported that the veteran progressed 
to "full normal healing" on March 28, 2002.  See VA 
podiatrist's statement, dated August 5, 2002.  Additionally, 
on April 3, 2002, the veteran described his foot pain as 1/10 
and there was no erythema and only minimal edema.  The foot 
was described as healing well.  A VA examination report dated 
in April 2003 indicated that while the veteran had difficulty 
with weightbearing for three months following his right foot 
surgery, he had no restrictions of his upper extremities.  

A letter dated July 2002 from the veteran's VA physician 
stated that the veteran had chronic lower back pain with 
annular tear of disc and degenerative joint disease and was 
limited to lifting no more than 5 pounds, sitting or standing 
no longer than 30 minutes, or walking more than 50 yards.  
However, more recent VA treatment records show that the 
veteran does not require regular aid and attendance.  In a 
January 2004 record, he reportedly was able to go shopping on 
his own, although he did go at night to avoid crowds due to 
his agoraphobia.  

In addition, the veteran was afforded VA examinations in 
January 2006.  During the examination for lower back pain, he 
complained of pain on activity and was not able to sit or 
stand for more than 30 minutes.  The veteran stated that his 
condition was not incapacitating and at times he could 
function without medication.  He also stated that he was not 
working and was not able to work in any physically demanding 
job.  History of functions showed that he was able to brush 
his teeth, take a shower, drive a car, dress himself, and 
walk.  He was unable to vacuum, climb stairs, take out trash, 
shop, perform gardening activities, or push a lawn mower as 
these activities would make his back pain worse.  On 
psychiatric examination, the examiner reported that the 
veteran was mentally capable of managing benefit payments and 
that his depression only occasionally caused some 
interference in performing activities of daily living, but he 
did not have difficulties understanding commands and he 
appeared to pose no threat to himself or others.  

Following a careful review of the entire record, the Board 
finds that there is no evidence that the veteran is unable to 
dress himself or keep himself ordinarily clean and 
presentable, unable to feed himself, or unable to attend to 
the wants of nature.  He does not require the frequent 
adjustment of any special prosthetic or orthopedic 
appliances.  He is not physically or mentally incapacitated 
so as to require regular care or assistance to protect him 
from hazards or dangers incident to his daily life.  Nor is 
he bedridden.  See 38 C.F.R. §§ 3.350(b)(3), 3.352(a).  

The recent VA treatment reports and January 2006 examinations 
showed that the veteran is able to independently care for 
himself.  In fact, in an August 2001 letter, the veteran 
stated that he was in need of aid, but not in need of 
attendance of another person.  During the March 2006 personal 
hearing, the veteran indicated that he took care of himself 
and that his disabilities were limiting, but not to the 
extent that he required personal assistance in carrying out 
the activities of daily life.  

The Board sympathizes with the veteran as the record does 
show that his psychiatric and back disabilities are 
significant.  However, the record does not show that the 
veteran's disabilities cause any of the conditions enumerated 
above and, therefore, entitlement to aid and assistance must 
be denied.  See Turco, 9 Vet. App. 222.

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
as 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or if the veteran is permanently 
housebound by reason of disability (meaning substantially 
confined to his/her dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

The veteran's disabilities have been rated as follows: 
depression, rated at 50 percent, and posterior disk bulge L4-
5 with foraminal stenosis and foraminal stenosis L5-S1, rated 
at 40 percent, for a combined rating of 70 percent.  As no 
single disability has been rated at 100 percent, the 
disability rating requirements shown above are not met for an 
increased pension.

In addition, he has not been shown to be substantially 
confined to his dwelling and immediate premises.  While the 
veteran has been described as housebound from December 2001 
to March 2002 following right foot surgery, this was not 
permanent.  During the January 2006 VA examination, the 
veteran stated that he could drive a car and walk.  

Thus, preponderance of the evidence is against the claim for 
special monthly pension based on a need for regular aid and 
attendance or on being housebound.  The benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly pension based on a need for aid and 
attendance of another person or on being housebound is 
denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


